Title: To Thomas Jefferson from James Madison, 22 April 1783
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Philada. Apl. 22. 1783.
        
        Your favor of the 14. inst: written in the Susquehanna with the several letters inclosed were safely delivered to me. I did not fail to present as you desired your particular compliments to Miss K. Your inference on that subject was not groundless. Before you left us I had sufficiently ascertained her sentiments. Since your departure the affair has been pursued. Most preliminary arrangements, although definitive, will be postponed untill the end of the year in Congress. At some period of the interval I shall probably make a visit to Virginia. The interest which your friendship takes on this occasion in my happiness is a pleasing proof that the dispositions which I feel are reciprocal.
        The report on funds &c. passed Congress on Saturday last with the dissent of R. Island and the division of N. York only. The  latter vote was lost by the rigid adherence of Mr. Hamilton to a plan which he supposed more perfect. The clause providing for unauthorized expenditures, could not be reinstated, and consequently no attempt was made to link all the parts of the act inseparably together. As it now stands it has I fear no bait for Virga. which is not particularly interested either in the object or mode of the revenues recommended, nor in the territorial cessions, nor in the change of the constitutional rule of dividing the public burdens. A respect for justice, good faith and national honor is the only consideration which can obtain her compliance.
        We have received no intelligence from abroad which deserves to be noted, since your departure. The interval between the preliminary and definitive Treaties, has produced several nice and interesting questions. One is whether laws prohibiting commerce with British Ports during the war, have expired with the cessation of Hostilities. A similar one is whether the soldiers enlisted for the war are entitled to a discharge. At least half of the army under Genl. Washington are under this description and are urgent for such a construction of their engagements. A third question is whether the preliminary treaty between F. and G.B. has given such effect to the provisional articles between the latter and the U.S. as to require an execution of the stipulations in the 6 and 7 articles or whether a definitive Treaty only can produce this effect.
        The system for foreign affairs is not yet digested: and I apprehend will be long on the anvil, unless the actual return of our Ministers from Europe should stimulate Congress on the subject.
        I am charged with many compliments from the whole family for yourself and Miss Patsy, which you will accept with an assurance of sincere friendship from Yr Obt. & Hbl Servt.,
        
          J. Madison Jr.
        
      